Title: To James Madison from Louis-André Pichon, [17 July] 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown le 28. Messidor an 9. [17 July 1801]
Le Citoyen Pichon a l’honneur de présenter Ses respects à Mr. Madison et de lui envoyer l’extrait ci Joint de la lettre qu’il a écrite au Cen. Giraud Commissaire de la République à Boston, au Sujet de L’arrestation qui S’est faite à bord du Berceau par un Constable d’un matelot français. Les principes que le Cen. Pichon a consignés dans cette lettre Sont ceux dans les quels il avait eu l’honneur de prévenir Mr. Le Sécrétaire d’Etat qu’il repondrait; Le Cen. Pichon espère que ces principes ne paraitront, à Mr. Le Sécrétaire d’état, Susceptibles d’aucune objection: dans le cas contraire il Sera pret à reconnaitre Son erreur et a la rectifier S’il y a lieu.
Le Cn. Pichon à lhonneur d’envoyer à Mr. Madison le Passeport qu’il a desire avoir pour le navire Peace & Plenty allant à Tunis.
 
Condensed Translation
Pichon encloses an extract of a letter he wrote to Giraud, commissary at Boston, about the arrest of a French sailor aboard the Berceau by a constable. The principles involved are those that he had forewarned JM about. Hopes JM will not object; otherwise he will acknowledge and correct any error. Pichon sends JM the passport he sought for the ship Peace and Plenty going to Tunis.
  

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:267). RC in a clerk’s hand, except for Pichon’s postscript. Tr dated 16 Aug. Enclosure 2 pp., in French.



   
   The enclosed copy of Pichon’s letter of 15 July to Giraud states that public vessels create a kind of extraterritoriality that excludes the police powers of the host nation. The constituted authorities should apply to Giraud for the delinquent, and he ought to surrender him. Pichon has spoken to the secretary of state, and he agrees that the incident should take its natural course toward a solution.


